        Case 2:20-cv-02400-ILRL-MBN Document 7 Filed 10/01/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

    SADIE MICHELE BLANCHARD and
    COMMITTEE TO ELECT S. MICHELE NUMBER: 2:20-cv-02400-ILRL-MBN
    BLANCHARD, LLC
                          Plaintiffs, DISTRICT JUDGE IVAN L.R.
                                      LEMELLE
               v.
                                      MAGISTRATE JUDGE MICHAEL
    JEFFREY SCOTT TILLMAN and US TERM NORTH
    LIMITS
                          Defendants.
                                                                 ______

                     NOTICE OF ERRATA AND CONSENT TO REMOVAL



        NOW INTO COURT, through undersigned counsel, come Defendants, Jeffrey Scott

Tillman and U.S. Term Limits, who, with a full reservation of rights, claims, defenses, objections,

and exceptions, and particularly personal jurisdiction, do hereby file into the record this Notice of

Errata and Consent to Removal to remedy any concerns about Jeffrey Scott Tillman’s consent to

the Defendants’ removal of this action to this Court from the 22 nd Judicial District Court.

        The Notice of Removal filed on September 1, 2020 was filed, according to the ECF, on

behalf of both Defendants: U.S. Term Limits and Jeffrey Scott Tillman. While the pleading did

not explicitly set forth consent, Jeffrey Scott Tillman did, in fact, consent to removal. The omission

of explicit consent from the Notice was a technical error, and it does not change the grounds for

federal court jurisdiction or removal of the action to this Court. Defendants will correct the error

by way of a Motion for Leave to File an Amended Notice of Removal, which is forthcoming. 1



1
 See 28 U.S.C. § 1653. “Defective allegations of jurisdiction may be amended, upon terms, in the trial or appellate
courts.”
       Case 2:20-cv-02400-ILRL-MBN Document 7 Filed 10/01/20 Page 2 of 2




       The Defendants wished to file this Notice as soon as possible after realizing the inadvertent

omission. Notably, upon removing, the undersigned were immediately enrolled as counsel for both

Defendants. In addition, when directed by the Clerk to supplement the Removal pleadings, the

Response pursuant to 28 U.S.C. 1447(b) clearly stated it was filed on behalf of U.S. Term Limits

and Jeffrey Scott Tillman.

       By way of further clarification, undersigned counsel represent both Defendants and have

done so throughout the infancy of this case. The Removal was filed on behalf of both Defendants.

Defendants’ Motion for Leave is forthcoming that will more fully set forth Defendant Jeffrey Scott

Tillman’s consent to the removal. This Notice is filed solely as an attempt to placate the Plaintiff’s

concerns about Mr. Tillman’s consent for removal.


                                        Respectfully submitted:

                                        STERNBERG, NACCARI & WHITE, LLC


                                        s/Scott L. Sternberg
                                        SCOTT L. STERNBERG, La. Bar No. 33390
                                        M. SUZANNE MONTERO, La. Bar No. 21361
                                        MICHAEL S. FINKELSTEIN, La. Bar No. 35476
                                        GRAHAM H. WILLIAMS, La. Bar No. 36731
                                        935 Gravier Street, Suite 2020
                                        New Orleans, LA 70112
                                        Telephone: 504.324.2141
                                        Facsimile: 504.534.8961
                                        scott@snw.law | suzy@snw.law | michael@snw.law |
                                        graham@snw.law

                                        Counsel for Jeffrey Scott Tillman and U.S. Term Limits




                                                  2
